                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ROGER D. MOSBY
ADC# 63018                                                                           PLAINTIFF

v.                            Case No. 5:19-cv-00160-KGB-JJV

WENDY KELLEY, Director
Arkansas Department of Correction                                                  DEFENDANT

                                            ORDER

       The Court has received Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 7). Also pending before the Court is plaintiff Roger

D. Mosby’s motion for extension of time to file response, motion to appoint counsel, motion for

status, motion for emergency evidentiary hearing and motion for ruling, and motion for expedited

ruling (Dkt. Nos. 8, 9, 11, 12, 16). Though objections were due by June 17, 2019, Mr. Mosby

submitted his objections to the Proposed Findings and Recommendations on July 12, 2019 (Dkt.

No. 10). For good cause shown, the Court grants Mr. Mosby’s motion for extension of time, and

the Court considers the objections Mr. Mosby filed (Dkt. Nos. 8, 10). After careful review of the

Proposed Findings and Recommendations and Mr. Mosby’s objections, as well as a de novo review

of the record, the Court adopts the Proposed Findings and Recommendations as its findings in all

respects (Dkt. No. 7). The Court also denies Mr. Mosby’s motion to appoint counsel and denies

as moot Mr. Mosby’s motions for status, evidentiary hearing, and expedited ruling (Dkt. Nos. 9,

11, 12, 16).

       Mr. Mosby is incarcerated at the Maximum Security Unit in Tucker, Arkansas, and filed a

pre se action pursuant to 42 U.S.C. § 1983 (Dkt. No. 2). According to Judge Volpe, Mr. Mosby

is a “three-striker” within the meaning of the Prison Litigation Reform Act (“PLRA”) of 1996, 28
U.S.C. § 1915(g) (Dkt. Nos. 3, at 1; 7, at 2). Mr. Mosby sued Director of the Arkansas Department

of Correction Wendy Kelley and alleged that drugs were being placed into the meals provided at

the Maximum Security Unit , making Mr. Mosby feel like a zombie and “produc[ing] imbalances

in [his] body and health.” (Id., at 7-8, 15-16). Because of this alleged doping, Mr. Mosby says that

he is not eating regularly (Dkt. No. 7, at 2). Mr. Mosby also contends that he cannot pursue his

claims in court because he does not have and cannot get the names of the individuals he wants to

sue, and Mr. Mosby further contends that he does not have sufficient access to legal materials and

that his right to access the courts has been violated (Dkt. No. 2, at 16-20). For the purpose of

determining imminent danger, Judge Volpe found Mr. Mosby’s allegations that his meals are being

tainted with drugs “frivolous” (Dkt. No. 7, at 2). Judge Volpe also found that no other allegations

in the record indicate Mr. Mosby is in imminent danger of serious physical injury (Id.).

        On May 9, 2019, Judge Volpe directed Mr. Mosby to pay the statutory filing fee of $400.00

within fourteen days (Dkt. No. 3), if he intended to pursue this action. Mr. Mosby requested an

extension of time in which to respond to Judge Volpe’s May 9 Order, and Judge Volpe granted his

motion, giving Mr. Mosby until May 31, 2019, to file a response (Dkt. Nos. 4, 5). In his June 3,

2019, response, Mr. Mosby contended that the merits of his complaint entitled him to in forma

pauperis status, among other arguments (Dkt. No. 6). After reading Mr. Mosby’s response and

conducting another thorough review of Mr. Mosby’s complaint, Judge Volpe found Mr. Mosby’s

allegations of being drugged “frivolous” (Dkt. No. 7, at 3). Judge Volpe reiterated that he found

Mr. Mosby made no other allegations that indicate he is in imminent danger of serious physical

injury (Id.).

        Judge Volpe recommends that Mr. Mosby’s complaint be dismissed without prejudice and

that the Court certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from



                                                 2
any Order adopting these recommendations and the accompanying Judgment would not be taken

in good faith.

       The PLRA enacted what is commonly referred to as the “three strikes” provision. Martin

v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). This provision reads, in relevant part:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under this section if the prisoner has, on 3 or more prior occasions,
       while incarcerated or detained in any facility, brought an action or appeal in a court
       of the United States that was dismissed on the grounds that it is frivolous, malicious,
       or fails to state a claim upon which relief may be granted, unless the prisoner is
       under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). According to Judge Volpe, Mr. Mosby is a “three-striker” within the meaning

of the PLRA (Dkt. Nos. 3, at 1; 7, at 2). Mr. Mosby has had at least three 42 U.S.C. § 1983 cases

dismissed for failure to state a claim upon which relief may be granted or as frivolous: Mosby v.

Williams, 5:97cv00457-GH (E.D. Ark.); Mosby v. Crumpton, 5:91cv00426-GH (E.D. Ark.);

Mosby v. Dolphin, 5:91cv00337-SWW (E.D. Ark.); Mosby v. Campbell, 5:95cv00703-SMR (E.D.

Ark.); Mosby v. Crumpton, No. 91-3171, 953 F.2d 647 (8th Cir. Oct. 10, 1991) (Dkt. No. 3, at 1

n.1). Thus, given Mr. Mosby’s status as a “three-striker,” Mr. Mosby’s current action is barred

under the PLRA due to the absence of imminent danger of serious physical injury. Upon a

thorough review of the record, the Court agrees with Judge Volpe that Mr. Mosby fails to allege

credibly that he is under imminent danger of serious physical injury. As such, Mr. Mosby’s action

should be dismissed.

       Mr. Mosby also moves for appointment of counsel (Dkt. No. 9). In his motion, Mr. Mosby

requests counsel or standby counsel to represent him and his legal rights (Id., at 1). Mr. Mosby

states that he is a very sick and impaired prisoner and that he needs professional counsel’s

assistance soon (Id.). In support of his motion, Mr. Mosby includes two Unit Level Grievance

Forms and a sworn affidavit from Mr. Mosby himself dated July 9, 2019 (Id., at 3-5). In the

                                                  3
Grievance Forms and the affidavit, Mr. Mosby alleges that Director Kelley has resorted to

impeding Mr. Mosby’s pleadings and mailed submissions to the Court through her subordinates at

Mr. Mosby’s place of confinement (Id., at 1). Though not made explicit, Mr. Mosby seems to

argue that appointment of counsel would help Mr. Mosby rectify these alleged wrongs and prevent

them from happening in the future (Id.).

       The factors to consider in deciding whether to appoint counsel in a civil case are whether:

(1) the plaintiff can afford to retain an attorney; (2) the plaintiff has made a good-faith effort to

retain an attorney but has been unable to do so; (3) there is some factual basis for the plaintiff’s

lawsuit; and (4) the nature of the litigation is such that the plaintiff and the court would benefit

from the assistance of counsel. Slaughter v. Maplewood, 731 F.2d 587, 590 (8th Cir. 1984).

Moreover, courts evaluate factors such as “the complexity of the case, the ability of the indigent

litigant to investigate facts, the existence of conflicting testimony, and the ability of the indigent

to present his claim.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). “Indigent civil

litigants do not have a constitutional or statutory right to appointed counsel.” Davis v. Scott, 94

F.3d 444, 447 (8th Cir. 1996) (quoting Edgington v. Missouri Dep’t of Corrections, 52 F.3d 777,

780 (8th Cir. 1995)). “The trial court has broad discretion to decide whether both the plaintiff and

the court will benefit from the appointment of counsel . . . .” Edgington, 52 F.3d at 447 (citation

omitted).

       In considering the factors listed above, the Court denies Mr. Mosby’s motion to appoint

counsel in this case. Mr. Mosby has not demonstrated a good-faith effort to retain an attorney, and

the Court, in agreement with Judge Volpe, finds that there is little factual basis for Mr. Mosby’s

lawsuit. See Maplewood, 731 F.2d at 590. Finally, the Court does not find that the nature of the




                                                  4
litigation is such that Mr. Mosby and the Court would benefit from assistance of counsel. See id.;

Edington, 52 F.3d at 447.

       It is therefore ordered that:

       1.      The Court adopts the Proposed Findings and Recommendations in their entirety as

the Court’s findings in all respects (Dkt. No. 7);

       2.      The Court grants Mr. Mosby’s motion for extension of time to file response (Dkt.

No. 8). The Court considers the objections Mr. Mosby filed (Dkt. No. 10);

       3.      The Court dismisses Mr. Mosby’s complaint without prejudice (Dkt. No. 2) and

denies the requested relief;

       4.      The Court denies Mr. Mosby’s motion to appoint counsel (Dkt. No. 9);

       5.      The Court denies as moot Mr. Mosby’s motion for status (Dkt. No. 11);

       6.      The Court denies as moot Mr. Mosby’s motion for emergency evidentiary hearing

       and motion for ruling (Dkt. No. 12);

       7.      The Court denies as moot Mr. Mosby’s motion for expedited ruling (Dkt. No. 16);

       and

       8.      The Court certifies, pursuant to pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

       pauperis appeal from this Order and the accompanying Judgment would not be taken in

       good faith.

       So ordered this the 24th day of January 2020.

                                                                                                ___
                                                           Kristine G. Baker
                                                           United States District Judge




                                                     5
